Case 2:19-cv-09050-JAK-FFM Document 59 Filed 10/29/20 Page 1 of 2 Page ID #:1996



 1
 2
 3
 4
 5
 6
 7
 8
 9
10                        UNITED STATES DISTRICT COURT
11                      CENTRAL DISTRICT OF CALIFORNIA
12
13   COLORADO SEASONS, INC.,                    No. 2:19-cv-09050-JAK (FFMx)
14                    Plaintiff,
          vs.
15                                              ORDER RE STIPULATION TO
     DANIEL R. FRIEDENTHAL,                     DISMISS ENTIRE ACTION
16   FRIEDENTHAL, HEFFERNAN &
     BROWN, LLP, HARTFORD CASUALTY              WITH PREJUDICE (DKT. 58)
17   INSURANCE COMPANY, THE
     HARTFORD INSURANCE GROUP and
18   DOES 1 TO 250, Inclusive,
19                    Defendants.
20
     HARTFORD CASUALTY INSURANCE
21   COMPANY,
22                    Counterclaimant,
          vs.
23
     COLORADO SEASONS, INC. (DBA THE
24   INCREDIBLE ART GALLERY); ART
     BRAND STUDIOS, LLC,
25
                      Counter-Defendants.
26
27
28
Case 2:19-cv-09050-JAK-FFM Document 59 Filed 10/29/20 Page 2 of 2 Page ID #:1997



 1         Based on a review of the Stipulation to Dismiss Entire Action with Prejudice
 2   (the “Stipulation” (Dkt. 58)), sufficient good cause has been shown for the requested
 3   relief. Therefore, the Stipulation is APPROVED. This action is hereby dismissed in
 4   its entirety with prejudice. Plaintiff/Counter-Defendant Colorado Seasons, Inc.,
 5   Defendants Daniel R. Friedenthal and Friedenthal, Heffernan & Brown, LLP,
 6   Defendant/Counterclaimant Hartford Casualty Insurance Company, and Counter-
 7   Defendant Art Brand Studios, LLC will each bear its own costs in connection with this
 8   action.
 9
10   IT IS SO ORDERED.
11
12
     Dated: October 29, 2020                     ______________________________
13
                                                 John A. Kronstadt
14                                               United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
